Citation Nr: 0329172	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  02-09 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Counsel




REMAND

On February 24, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  



Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran to identify all VA 
and non-VA health care providers who have 
treated him for diabetes mellitus and 
hypertension during the period from 
November 2000 to the present and all VA 
and non-VA health care providers who have 
taken his blood pressure or have tested 
him through a urinalysis or fasting blood 
glucose test during the period from June 
1980 to June 1996.  Obtain records from 
each health care provider the appellant 
identifies.

2.  Ask the veteran to submit any records 
that he has showing that he was in the 
Republic of Vietnam during his active 
service and to provide a statement 
describing the circumstances of service 
in the Republic of Vietnam, the dates of 
service in the Republic of Vietnam, the 
location(s) of service in the Republic of 
Vietnam, and duties during service in the 
Republic of Vietnam.



3.  Ask the veteran whether he underwent 
any physical examinations in conjunction 
with his attendance at the United States 
Naval Law Enforcement Academy at Lackland 
Air Force Base, Texas, in July 2000 and 
if so, to identify the location of those 
records.  Make arrangements to obtain 
those records.

4.  Obtain the veteran's medical records 
from the VA Medical Center in Washington, 
DC for any treatment for diabetes 
mellitus and hypertension during the 
period of November 1999 to the present.  
Please obtain following types of records: 
Notes, Discharge Summaries, Consults, 
Vitals, Medications, Lab Findings, 
Imaging (X-Ray, MRI, CT scan), Diet and 
Nutrition Assessment, Procedures, and 
Problem List Confirmed Diagnoses.

5.  The record indicates that the veteran 
was treated for diabetes mellitus and 
hypertension by the University of 
Maryland School of Medicine, located at 
22 South Greene Street, University 
Center, Baltimore, MD 21201-1595 during 
the period from 1997 to the present.  
Make arrangements to obtain all records, 
including all blood pressure readings and 
lab studies.

6.  The record indicates that the veteran 
was treated for diabetes mellitus by the 
Washington Hospital Center, Washington 
Diabetes Institute, located at 110 Irving 
Street, NW, Washington, DC 20010-2975 
during the period of 1997 to the present.  
Make arrangements to obtain all records.



7.  The record indicates that the veteran 
was treated for diabetes mellitus and 
hypertension by the Nephrology Center, 
located at 720 24th Street, NW, 
Washington, DC 20037 during 1999.  Make 
arrangements to obtain all records.

8.  The record indicates that the veteran 
was seen at The Medical Research Center, 
Inc., prior to August 1999, which was 
located at 730 24th Street, NW, 
Washington, DC 20037, and was closed in 
July 1999.  Ask the veteran to provide 
the address of the depository of his 
records from The Medical Research Center, 
Inc. and make arrangements to obtain all 
records.

9.  The record indicates that the veteran 
seen at the Georgetown University Medical 
Center, Division of Nephrology and 
Hypertension, located at Suite F60003 PHC 
Building, 3800 Reservoir Rd., NW, 
Washington DC 20007.  Ask the veteran to 
confirm that address as the location of 
his records for his treatment at the 
Georgetown University Clinical Research 
Unit and make arrangements to obtain all 
records.

10.  Contact the appropriate State or 
Federal agency and obtain the veteran's 
entire service personnel records, to 
include chronology of all duty 
assignments, all airman performance 
reports (enlisted efficiency reports), 
all records of disciplinary actions, all 
travel orders (TDY), and hostile fire pay 
vouchers.  The desired records relate to 
active duty performed in the U.S. Air 
Force during the period from 1969 to 
1972.  If no such service personnel 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.



11.  Contact the Defense Finance and 
Accounting Service, US Military 
Retirement Pay, PO Box 7130, London, KY 
40742-7130 (phone number is 1-800-321-
1080, and fax number is 1-800-469-6559) 
and ask them to provide any available 
records of the veteran's pay, such as 
leave and earnings statements and hostile 
fire pay vouchers, from 1969 to 1972 in 
an effort to show that the veteran was on 
temporary duty in the Republic of Vietnam 
during active service while stationed in 
Korea.

12.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 


Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




